NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



RODRECIUS A. HAMILTON,                    )
                                          )
              Appellant,                  )
                                          )
v.                                        )         Case No. 2D17-3433
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and Benedict P. Kuehne, Special
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Dawn A. Tiffin,
Assistant Attorney General; and Cynthia
Richards, Assistant Attorney General,
Tampa (substituted as counsel of
record), for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.